DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Fig. 1-4, drawn to “first embodiment of a capsule”, may read on claim 24.
Species 2: Fig. 5-9, drawn to “second embodiment of another capsule”, may read on claims 25-27.
Species 3: Fig. 10-11, drawn to “third embodiment of yet another capsule”, may read on is not claimed yet.
Species 4: Fig. 12-13, drawn to “fourth embodiment of yet another capsule”, may read on claim 29.
Species 5: Fig. 14-15, drawn to “fifth embodiment of yet another capsule”, may read on claim 28, and do not read on claim 18.
Species 6: Fig. 16-17, drawn to “sixth embodiment of yet another capsule”, may read on claim 22.
Species 7: Fig. 18-20, drawn to “seventh embodiment of yet another capsule”, may read on claims 30-32
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 17.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-7 are lack unity of invention because even though the inventions of these groups require the technical feature of “…a closed inner chamber having an extraction area, and an inner duct extending longitudinally from said extraction area towards an opposite area to said extraction area and defining a main axis, said inner duct including an inner opening and an outer opening, said inner opening being arranged at a first distance which, measured on said main axis, from the lowest point delimiting said inner chamber in said extraction area, is equal to or greater than half the maximum distance from said inner chamber, said maximum distance being measured on said main axis from said lowest point delimiting said inner chamber, to said opposite area, a closure for closing said inner duct, and an opening structure for opening up a passage of fluid communication with the outside of said capsule in said closure when an external compressive force with respect to the capsule is applied on said opening structure, wherein said closure is separated from said outer opening in the direction of said inner chamber at a second distance that is at least greater than the largest dimension of a cross section of said inner duct…”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bartoli et al (US9399547B2).  
Bartoli discloses a closed inner chamber (5, fig.1) having an extraction area (3, fig.1), and 
an inner duct (7, fig.1) extending longitudinally from said extraction area (3, fig.1)  towards an opposite area (19’s side, fig.1) to said extraction area (3, fig.1) and defining a main axis (X, fig.1), said inner duct (7, fig.1) including an inner opening (13, fig.1) and an outer opening (9, fig.1), 
said inner opening (13, fig.1) being arranged at a first distance which, measured on said main axis (X, fig.1), from the lowest point delimiting (the point that 3 limiting 7 in fig.1) said inner chamber (5, fig.1) in said extraction area (3, fig.1), is equal to or greater than half the maximum distance from said inner chamber (5, fig.1), said maximum distance being measured on said main axis from said lowest point delimiting (the point that 3 limiting 7 in fig.1) said inner chamber (5, fig.1), to said opposite area (19’s side, fig.1), 
a closure (19 and 39, fig.2) for closing said inner duct (7, fig.1), and 
9a, fig.1) for opening up a passage of fluid (F, fig.1) communication with the outside of said capsule (1, fig.1) in said closure (19 and 39, fig.2) when an external compressive force (refer to fig. 9) with respect to the capsule (1, fig.1) is applied on said opening structure (9a, fig.1), 
wherein said closure (19 and 39, fig.2) is separated from said outer opening (9, fig.1) in the direction of said inner chamber (5, fig.1) at a second distance that is at least greater than the largest dimension of a cross section of said inner duct (7, fig.1) (refer to fig.1).

    PNG
    media_image1.png
    490
    531
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    331
    493
    media_image2.png
    Greyscale

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with office of Attorney Sheikerz Mehdi on February 22th 2022 a provisional election was made to prosecute the Species 4, fig.12-13, claims 17-21, 23 and 29 without traverse. 
The requirement is deemed proper and is therefore made FINAL.

	Claim Status:
	Claims 17-32 are pending.

	Claim 17-32 are newly added.
	Claims 22, 24-28 and 30-32 are withdrawn as being drawn to a non-elected species.
	Claims 17-21, 23 and 29 are being examined as follow:

Specification
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “closure” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “closure" coupled with functional language “for closing said inner duct” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, there is no disclosure of what is a closure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21, 23 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 17, the subject matter of “closure” in line 12 is not described in the specification, See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d1373 (Fed. Cir. 2007). Correction is required.
Claims 18-21, 23 and 29 are rejected on the dependency on above claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21, 23 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 17: 
The limitation “… the largest dimension of a cross section…” is lack of antecedent basis in the claim. Correction is required.
The limitation “…the maximum distance from said inner chamber…” is lack of antecedent basis in the claim. Correction is required.
The limitation “…a closure for closing said inner duct…” is indefinite, because it is unclear what is a “closure”, there is lack of description in the specification what closure” is. By Merriam-Webster dictionary definition, “closure” is a process. However, applicant utilize such limitation like a device or structure in the dependent claims.
Claims 18-21, 23 and 29 are rejected on the dependency on above claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19, 21 and 23 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bartoli et al (US9399547B2).
Bartoli discloses a capsule (capsule 1, fig.1) for preparing a beverage product (refer to “beverage” in title) from the interaction between a primary product (initial product P, fig.1) and a fluid (fluid flow F, fig.1), comprising a closed inner chamber (cavity 5, fig.1) having an extraction area (base wall 3, fig.1), and 
nozzle 7, fig.1) extending longitudinally from said extraction area (base wall 3, fig.1)  towards an opposite area (covering element 19’s side, fig.1) to said extraction area (base wall 3, fig.1) and defining a main axis (longitudinal axis X, fig.1), said inner duct (nozzle 7, fig.1) including an inner opening (first opening 13, fig.1) and an outer opening (dispensing opening 18, fig.1), 
said inner opening (first opening 13, fig.1) being arranged at a first distance (refer to “h1” annotated in fig.1) which, measured on said main axis (longitudinal axis X, fig.1), from the lowest point delimiting (the point that 3 limiting 7 in fig.1) said inner chamber (cavity 5, fig.1) in said extraction area (base wall 3, fig.1), is equal to or greater than half the maximum distance (refer to “h0” annotated in fig.1) from said inner chamber (cavity 5, fig.1), said maximum distance being measured on said main axis (longitudinal axis X, fig.1) from said lowest point delimiting (the point that 3 limiting 7 in fig.1) said inner chamber (cavity 5, fig.1), to said opposite area (covering element 19’s side, fig.1), 
a closure (covering element 19 and closing element 39, fig.2) for closing said inner duct (nozzle 7, fig.1), and 
an opening structure (external flange 9a, fig.1-2 and 9) for opening up a passage of fluid (F, fig.1) communication with the outside of said capsule (1, fig.1) in said closure (covering element 19 and closing element 39, fig.2) when an external compressive force (refer to fig. 9) with respect to the capsule (capsule 1, fig.1) is applied on said opening structure (external flange 9a, fig.1-2 and 9), 
wherein said closure (covering element 19 and closing element 39, fig.2) is separated from said outer opening (dispensing opening 18, fig.1) in the direction of said inner chamber (cavity 5, fig.1) at a second distance (refer to “h2” annotated in fig.1) that is at least greater nozzle 7, fig.1) (refer to fig.1).

    PNG
    media_image3.png
    490
    613
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    374
    493
    media_image4.png
    Greyscale

	

    PNG
    media_image5.png
    471
    527
    media_image5.png
    Greyscale


Regarding claim 18, Bartoli discloses said second distance (refer to “h2” annotated in fig.1) is equal to said first distance (refer to “h1” annotated in fig.1).

	Regarding claim 19, Bartoli discloses said inner chamber (cavity 5, fig.1) contains the primary product (initial product P, fig.1) defining a primary product level (refer to “product level” annotated in fig.1), and said primary product level (refer to “product level” annotated in fig.1) is located below said inner opening (first opening 13, fig.1).

	Regarding claim 21, Bartoli discloses wherein through the extraction area (base wall 3, fig.1), said inner duct (nozzle 7, fig.1) extends out of the inner chamber (cavity 5, fig.1) projecting from an outer contour of the capsule (capsule 1, fig.1), beyond said extraction area (base wall 3, fig.1).

	Regarding claim 23, Bartoli discloses wherein said opening structure (external flange 9a, fig.1-2 and 9) comprises at least one controlled breaking line (refer to Col 5 line 65- Col 6 line 3 cited: “…A closing element 39 (FIGS. 16 and 17) is provided to hermetically close the second opening 16 of the nozzle 7 and insulating from the external environment the cavity 5. The closing element 39, for example in the shape of a disc, comprises a joining, for example annular, edge, 39a by which it is removably fixed to an external surface of the base wall 3. The closing element 39 may be easily detached from the base wall 3…”)  provided in said closure (closing element 39, fig.2) along which said closure (covering element 19 and closing element 39, fig.2) is opened when said compressive force is applied (refer to fig.9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al (US9399547B2).
	Regarding claim 20, Bartoli discloses wherein said inner opening (first opening 13, fig.1) is arranged at the end of said inner duct (nozzle 7, fig.1) adjacent to said opposite area (covering element 19’s side, fig.1).
Even though the Bartoli fig.1 shows that the first distance is very close to the maximum distance in figure 1, but Bartoli does not explicitly discloses said first distance is equal to or greater than 90% of said maximum distance from said inner chamber.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartoli’s invention with said first distance is equal to or greater than 90% of said maximum distance from said inner chamber,  for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to make the inner opening to be as close to the opposite area such that would be easier to be connected to fluid connecter, and since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Bartoli’s teaching.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al (US9399547B2), in view of BRONNIMANN et al (WO2015124534AI).
	Regarding claim 29, Bartoli discloses wherein said closure (covering element 19, fig.2) is separable from said inner duct (nozzle 7, fig.1) along said at least one controlled breaking line (refer to the breaking when is connected an injection arrangement, refer to Col 5 line 26-28 cited: “…The first end 8 is provided with a first opening 13 arranged to engage with an injection arrangement of a brewing machine capable of dispensing the fluid F…”) and movable within said inner duct (nozzle 7, fig.1) to free said inner opening (first opening 13, fig.1).
Bartoli does not disclose said capsule further having a retainer for reducing a cross section of said outer opening and for avoiding said closure from coming out of said inner duct when said closure is separated from said inner duct.
BRONNIMANN discloses said capsule (capsule body 2, fig. 5 and 6) further having a retainer (filter 10, baffle plate 36 and star shape web 19 annotated in fig.5 and 6) for reducing a cross section (cross section of outlet opening 8, fig.5 and 6) of said outer opening (outlet opening 8, fig.5) and for avoiding said closure (cover 5 for the capsule) from coming out of said inner duct (outflow pipe 9 and partition wall tube 15, fig. 5 and 6) when said closure (cover 5 for the capsule) is separated from said inner duct (outflow pipe 9 and partition wall tube 15, fig. 5 and 6).

    PNG
    media_image6.png
    692
    469
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Bartoli’s invention with said capsule further having a retainer for reducing a cross section of said outer opening and for avoiding said closure from coming out of said inner duct when said closure is separated refer to page 16 paragraph 4, and translation document).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bartoli et al (US2015/0344219A1) discloses a capsule for beverage that may read on claim 17.
Bartoli et al (US10793346B2) discloses a capsule for beverage that may read on most of the limitation in claim 17.
Rondelli (US2014/0161937A1) discloses an interchangeable capsule for preparing an infusion of coffee that may read on most of the limitation in claim 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        February 25, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761